UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:MARCH 31, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _X_ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filero Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Common Stock, $.01 par value Outstanding at May 6, 2013 ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I PAGE Part I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Financial Condition at March 31, 2013 (Unaudited) and December 31, 2012 (Derived from the audited Consolidated Statement of Financial Condition at December 31, 2012) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the quarters ended March 31, 2013 and 2012 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the quarters ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows (Unaudited) for the quarters ended March 31, 2013 and 2012 4 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 44 Part II. OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 6. Exhibits 45 SIGNATURES 48 PART I Part I Item 1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share amounts) ASSETS March 31, 2013 (Unaudited) December 31, 2012(1) Cash and cash equivalents $ $ Reverse repurchase agreements Investments, at fair value: U.S. Treasury Securities (including pledged assets of $1,645,930 and $752,076, respectively) Securities borrowed Agency mortgage-backed securities (including pledged assets of $98,719,355 and $107,466,084, respectively) Agency debentures (including pledged assets of $2,707,919 and $981,727, respectively) Investments in affiliates Corporate debt, held for investment Receivable for investments sold Accrued interest and dividends receivable Receivable for advisory and service fees (including from affiliates of $9,244 and $14,077, respectively) Intangible for customer relationships (net of accumulated amortization of $6,037 and $5,779, respectively) Goodwill Other derivative contracts, at fair value - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: U.S. Treasury Securities sold, not yet purchased, at fair value $ $ Repurchase agreements Securities loaned, at fair value Payable for investments purchased Payable for share buyback program - Convertible Senior Notes Accrued interest payable Dividends payable Interest rate swaps, at fair value Accounts payable and other liabilities Other derivative contracts, at fair value - Total Liabilities Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, issued and outstanding 7.625% Series C Cumulative Redeemable Preferred Stock: 12,650,000 authorized, 12,000,000 issued and outstanding 7.50% Series D Cumulative Redeemable Preferred Stock: 18,400,000 authorized, issued and outstanding, respectively Common stock, par value $0.01 per share, 1,956,937,500 authorized, 947,293,099 and 947,213,204, issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ (1)Derived from the audited consolidated financial statements at December 31, 2012. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (dollars in thousands, except per share amounts) (Unaudited) For the Quarter Ended March 31, Interest income: Investments $ $ U.S. Treasury Securities Securities loaned Total interest income Interest expense: Repurchase agreements Convertible Senior Notes U.S. Treasury Securities sold, not yet purchased Securities borrowed Total interest expense Net interest income Other income (loss): Investment advisory and other fee income Net gains (losses) on disposal of investments Dividend income from affiliates Net gains (losses) on trading assets Net unrealized gains (losses) on interest-only Agency mortgage-backed securities Subtotal Realized gains (losses) on interest rate swaps(1) ) ) Realized gains (losses) on termination of interest rate swaps ) ) Unrealized gains (losses) on interest rate swaps Subtotal Total other income (loss) Expenses: Compensation expense Other general and administrative expenses Total expenses Income (loss) before income taxes Income taxes ) ) Net income (loss) Dividends on preferred stock Net income (loss) available (related) to common shareholders $ $ Net income (loss) per share available (related) to common shareholders: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted Dividends Declared Per Share of Common Stock $ $ Net income (loss) $ $ Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities ) ) Reclassification adjustment for net (gains) lossesincluded in net income (loss) ) ) Other comprehensive income (loss) ) ) Comprehensive income (loss) $ ) $ Interest expense related to the Company’s interest rate swaps is recorded in Realized gains (losses) on interest rate swaps on the Consolidated Statements of Operations and Comprehensive Income (Loss). See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (dollars in thousands, except per share amounts) (Unaudited) 7.875% Series A Cumulative Redeemable Preferred Stock 7.625% Series C Cumulative Redeemable Preferred Stock 7.50% Series D Cumulative Redeemable Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total BALANCE, DECEMBER31, 2011 $ - - $ ) $ Net income (loss) - Unrealized gains (losses) on available-for-sale securities - ) - ) Reclassification adjustment for net (gains) losses included in net income (loss) - ) - ) Exercise of stock options - - - 1 - - Stock option expense and long-term compensation expense - Conversion of Series B cumulative preferred stock - - - 40 - - Contingent beneficial conversion feature on 4% Convertible Senior Notes - Offering expenses - ) - - ) Preferred Series A dividends declared$0.492 per share - ) ) Preferred Series B dividends declared $0.375 per share - ) ) Common dividends declared, $0.55 per share - ) ) BALANCE, MARCH 31, 2012 $ - - $ ) $ BALANCE, DECEMBER31, 2012 $ ) $ Net income (loss) - Unrealized gains (losses) on available-for-sale securities - ) - ) Reclassification adjustment for net (gains) losses included in net income (loss) - ) - ) Exercise of stock options - Stock option expense and long-term compensation expense - Net proceeds from direct purchase and dividend reinvestment - - - 1 - - Contingent beneficial conversion feature on 4% Convertible Senior Notes - Preferred Series A dividends declared$0.492 per share - ) ) Preferred Series C dividends declared $0.477 per share - ) ) Preferred Series D dividends declared $0.469 per share - ) ) Common dividends declared, $0.45 per share - ) ) BALANCE, MARCH 31, 2013 $ ) $ See notes to consolidated financial statements. 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Quarters Ended March 31, Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operatingactivities: Amortization of Investment premiums and discounts, net Amortization of intangibles Amortization of deferred expenses Amortization of contingent beneficial conversion feature on convertible senior notes Net (gains) losses on sales of Agency mortgage-backed securities and debentures ) ) Stock option and long-term compensation expense Unrealized (gains) losses on interest rate swaps ) ) Net unrealized (gains) losses on interest-only Agency mortgage-backed securities ) ) Net (gains) losses on trading assets ) Proceeds from repurchase agreements from RCap Payments on repurchase agreements from RCap ) ) Proceeds from reverse repurchase agreements to RCap Payments on reverse repurchase agreements to RCap ) ) Proceeds from reverse repurchase agreements to Shannon Payments on reverse repurchase agreements to Shannon ) ) Proceeds from securities borrowed Payments on securities borrowed ) ) Proceeds from securities loaned Payments on securities loaned ) ) Proceeds from U.S. Treasury Securities Payments on U.S. Treasury Securities ) ) Net payments on derivatives ) Net change in: Other assets ) ) Accrued interest and dividend receivable ) Advisory and service fees receivable ) Accrued interest payable ) ) Accounts payable and other liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities: Payments on purchases of Agency mortgage-backed securities and debentures ) ) Proceeds from sales of Agency mortgage-backed securities and debentures Principal payments on Agency mortgage-backed securities Proceeds from Agency debentures called Payments on purchases of corporate debt ) - Principal payments on corporate debt Net gains (losses) on other derivative securities - Earn out payment - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from repurchase agreements Principal payments on repurchase agreements ) ) Proceeds from exercise of stock options Net proceeds from direct purchases and dividend reinvestments - Net (payments) proceeds from follow-on offerings - ) Net payment on share repurchase ) - Dividends paid ) ) Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest received $ $ Dividends received $ $ Statement continued on following page. 4 Statement continued from previous page. Fees received $ $ Interest paid (excluding interest paid on interest rate swaps) $ $ Net interest paid on interest rate swaps $ $ Taxes paid $ $ Noncash investing activities: Receivable for Investments sold $ $ Payable for Investments purchased $ $ Net change in unrealized loss on available-for-sale securities and interest rate swaps, net of reclassification adjustment $ ) $ ) Noncash financing activities: Dividends declared, not yet paid $ $ Conversion of Series B cumulative preferred stock - $ Contingent beneficial conversion feature on Convertible Senior Notes $ $ See notes to consolidated financial statements. 5 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Annaly Capital Management, Inc. (“Annaly” or the “Company”) was incorporated in Maryland on November 25, 1996.The Company commenced its operations of purchasing and managing an investment portfolio of mortgage-backed securities on February 18, 1997, upon receipt of the net proceeds from the private placement of equity capital, and completed its initial public offering on October 14, 1997.The Company is a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”).On June 4, 2004, the Company acquired Fixed Income Discount Advisory Company (“FIDAC”). FIDAC is a registered investment advisor and is a wholly owned taxable REIT subsidiary of the Company.On June 27, 2006, the Company made a majority equity investment in an affiliated investment fund (the “Fund”), which is now wholly owned by the Company. During the third quarter of 2008, the Company formed RCap Securities, Inc. (“RCap”).RCap was granted membership in the Financial Industry Regulatory Authority (“FINRA”) on January 26, 2009, and operates as a broker-dealer.RCap is a wholly owned taxable REIT subsidiary of the Company.On October 31, 2008, the Company acquired Merganser Capital Management, Inc. (“Merganser”).Merganser is a registered investment advisor and is a wholly owned taxable REIT subsidiary of the Company. In 2010, the Company established Shannon Funding LLC (“Shannon”), which provides warehouse financing to residential mortgage originators in the United States.In 2010, the Company also established Charlesfort Capital Management LLC (“Charlesfort”), which engages in corporate middle market lending transactions. In 2011, FIDAC established FIDAC Europe Limited (“FIDAC Europe”), which the Company sold in December 2012.In 2011, the Company established FIDAC FSI LLC (“FIDAC FSI”), which invested in trading securities.FIDAC FSI was liquidated in August 2012. In January 2013, the Company formed CXS Acquisition Corporation (“CXS Acquisition”).CXS Acquisition was formed for the purpose of offering to acquire all of the shares of common stock of CreXus Investment Corp. (“CreXus”) that the Company did not already own. A summary of the Company’s significant accounting policies follows: Basis of Accounting The accompanying consolidated financial statements and related notes of the Company have been prepared in accordance with accounting principles generally accepted in the United States ("U.S.GAAP"). Principles of Consolidation The consolidated financial statements include the accounts of the Company, FIDAC, FIDAC FSI, FIDAC Europe, Merganser, RCap, Shannon, Charlesfort, the Fund and CXS Acquisition.All intercompany balances and transactions have been eliminated in consolidation. Cash flows from RCap are reported as operating activities in the Consolidated Statements of Cash Flows. Cash and Cash Equivalents - Cash and cash equivalents include cash on hand and cash held in money market funds on an overnight basis.RCap is a member of various clearing organizations with which it maintains cash required for the conduct of its day-to-day clearance activities. Cash and securities deposited with clearing organizations are carried at cost, which approximates fair value, which was $377.8 million and $424.6 million at March 31, 2013 and December 31, 2012, respectively. The Company also maintains collateral in the form of cash on margin with a counterparty to its interest rate swaps of $87.9 million and $102.9 million at March 31, 2013 and December 31, 2012, respectively. Reverse Repurchase Agreements - RCap enters into reverse repurchase agreements as part of the Company’s matched book trading activity. Reverse repurchase agreements are recorded on trade date at the contract amount and are collateralized by mortgage-backed or other securities. Margin calls are made by the Company as necessary based on the daily valuation of the underlying collateral as compared to the contract price. The Company generates income from the spread between what is earned on the reverse repurchase agreements and what is paid on the matched repurchase agreements. The Company’s policy is to obtain possession of collateral with a market value in excess of the principal amount loaned under reverse repurchase agreements. To ensure that the market value of the underlying collateral remains sufficient, collateral is valued daily, and the Company will require counterparties to deposit additional collateral, when necessary.All reverse repurchase activities are transacted under master repurchase agreements that give the Company the right, in the event of default, to liquidate collateral held and to offset receivables and payables with the same counterparty. 6 Securities borrowed and loaned transactions – RCap records securities borrowed and loaned transactions as collateralized financings. Securities borrowed transactions require RCap to provide the counterparty with collateral in the form of cash, or other securities. RCap receives collateral in the form of cash or other securities for securities loaned transactions in an amount generally in excess of the fair value of the securities loaned. RCap monitors the fair value of the securities borrowed and loaned on a daily basis, with additional collateral obtained or refunded as necessary. Securities borrowed and securities loaned transactions are recorded at contract value. For these transactions, the rebates accrued by the Company are recorded as interest income or expense. U.S. Treasury Securities – RCap trades in U.S. Treasury securities for its proprietary portfolio, which consists of long and short positions on U.S Treasury notes and bonds. U.S. Treasury securities are classified as trading investments and are recorded on the trade date at cost. Changes in fair value are reflected in the Company’s Consolidated Statement of Operations and Comprehensive Income (Loss).Generally the Company does not hold the U.S. Treasury notes and bonds to maturity and realizes gains and losses from trading those positions. Interest income or expense on U.S. Treasury notes and bonds is accrued based on the outstanding principal amount of those investments and their stated terms. Agency Mortgage-Backed Securities and Agency Debentures – The Company invests primarily in mortgage pass-through certificates, collateralized mortgage obligations and other mortgage-backed securities representing interests in or obligations backed by pools of mortgage loans, and certificates guaranteed by Ginnie Mae, Freddie Mac or Fannie Mae (collectively, “Agency mortgage-backed securities”).The Company also invests in Agency debentures issued by Federal Home Loan Bank (“FHLB”), Freddie Mac, and Fannie Mae. Investment Securities – Agency mortgage-backed securities, Agency debentures, and corporate debt are referred to herein as “Investment Securities.”Although the Company generally intends to hold most of its Investment Securities until maturity, it may, from time to time, sell any of its Investment Securities as part of its overall management of its portfolio.Investment Securities classified as available-for-sale are reported at fair values estimated by management that are compared to independent sources for reasonableness, with unrealized gains and losses reported as a component of stockholders’ equity. Investment Securities transactions are recorded on the trade date.Realized gains and losses on sales of Investment Securities are determined using the average cost method. The Company’s investments in corporate debt are designated as held for investment, and are carried at their principal balance outstanding plus any premiums or discounts less allowances for loan losses. No allowance for loan losses was deemed necessary as of March 31, 2013 and December 31, 2012. On April 1, 2011, the Company elected the fair value option for Agency interest-only mortgage-backed securities acquired on or after such date. Interest-only securities and inverse interest-only securities are collectively referred to as “interest-only securities.” These Agency interest-only mortgage-backed securities represent the Company’s right to receive a specified proportion of the contractual interest flows of specific Agency mortgage-backed securities. Agency interest-only mortgage-backed securities acquired on or after April 1, 2011 are measured at fair value through earnings in the Company’s Consolidated Statements of Comprehensive Income. The interest-only securities are included in Agency mortgage-backed securities at fair value on the accompanying Consolidated Statements of Financial Condition. Interest income from coupon payments is accrued based on the outstanding principal amount of the Investment Securities and their contractual terms.Premiums and discounts associated with the purchase of the Investment Securities are amortized into interest income over the projected lives of the securities using the interest method.The Company’s policy for estimating prepayment speeds for calculating the effective yield is to evaluate historical performance, consensus prepayment speeds, and current market conditions.Adjustments are made for actual prepayment activity. 7 Equity Securities – The Company invests in equity securities that are classified as available-for-sale or trading.Equity securities classified as available-for-sale are reported at fair value, based on market quotes, with unrealized gains and losses reported as a component of stockholders’ equity. Equity securities classified as trading are reported at fair value, based on market quotes, with unrealized gains and losses reported in the Consolidated Statements of Operations and Comprehensive Income (Loss).Dividends are recorded in earnings based on the declaration date. Other-Than-Temporary Impairment – Management evaluates available-for-sale securities for other-than-temporary impairment at least quarterly, and more frequently when economic or market concerns warrant such evaluation.The Company determines if it (1) has the intent to sell the securities, (2) is more likely than not that it will be required to sell the securities before recovery, or (3) does not expect to recover the entire amortized cost basis of the securities.Further, the security is analyzed for credit loss (the difference between the present value of cash flows expected to be collected and the amortized cost basis).The credit loss, if any, will then be recognized in the Consolidated Statements of Operations and Comprehensive Income (Loss), while the balance of losses related to other factors will be recognized as a component of stockholders’ equity.There was no other-than-temporary impairment for the quarters ended March 31, 2013 and 2012. Derivative Instruments – The Company accounts for interest rate swaps at fair value as either assets or liabilities on the Consolidated Statements of Financial Condition.Changes in the fair value of interest rate swaps are recognized in earnings.The Company uses interest rate swaps to manage its exposure to changing interest rates on its repurchase agreements.Net payments on interest rate swaps are included in the Consolidated Statements of Cash Flows as a component of operating activities. The Company elected to net, by counterparty, the fair value of interest rate swap contracts. These contracts contain legally enforceable provisions that allow for netting or setting off swap receivables and payables with each counterparty and, therefore, the fair value of those swap contracts are netted by counterparty. The credit support annex provisions of the Company’s interest rate swap contracts allow the parties to mitigate their credit risk by requiring the party which is out of the money to post collateral. As the Company elects to net by counterparty the fair value of interest rate swap contracts, it also nets by counterparty any collateral exchanged as part of the interest rate swap contracts. Substantially all collateral is non-cash collateral under these contracts.In addition, the Company’s agreements with certain of its counterparties with whom it has both interest rate swap contracts and master repurchase agreements contain legally enforceable provisions that allow for netting or setting off on an aggregate basis all receivables, payables and collateral postings required under both the interest rate swap contract and the master repurchase agreement with respect to each such counterparty. The Company may from time to time also use a variety of derivative instruments to economically hedge some of its exposure to market risks, including interest rate and prepayment risk. Any such hedging transactions could take a variety of forms, including the use of derivative instruments such as interest rate swap agreements, interest rate swaptions or forward contracts. The Company may also purchase or sell To-Be-Announced (“TBA”) securities, purchase or write put or call options on TBA securities or invest in other types of mortgage derivative securities. RCap enters primarily into U.S. Treasury, Eurodollar, federal funds, U.S. equity index and currency futures and options contracts. RCap maintains a margin account which is settled daily with futures and options commission merchants. Changes in the unrealized gains or losses on the futures and options contracts as well as any foreign exchange gains and losses are reflected in the Company’s Consolidated Statements of Operations and Comprehensive Income (Loss). Unrealized gains (losses) are excluded from net income (loss) in arriving at cash flows from operating activities in the Consolidated Statements of Cash Flows. Credit Risk – The Company has limited its exposure to credit losses on its portfolio of Agency mortgage-backed securities by only purchasing securities issued by Freddie Mac, Fannie Mae or Ginnie Mae and Agency debentures issued by the FHLB, Freddie Mac and Fannie Mae.The payment of principal and interest on the Freddie Mac and Fannie Mae Agency mortgage-backed securities are guaranteed by those respective agencies, and the payment of principal and interest on Ginnie Mae Agency mortgage-backed securities are backed by the full faith and credit of the U.S. government.Principal and interest on Agency debentures are guaranteed by the agency issuing the debenture.Substantially all of the Company’s Investment Securities have an actual or implied “AAA” rating.The Company faces credit risk on the portions of its portfolio which are not Agency mortgage-backed securities and Agency debentures.The Company will have credit risk on commercial loans and securities. 8 Market Risk - Weakness in the mortgage market may adversely affect the performance and market value of the Company’s investments.This could negatively impact the Company’s net book value. Furthermore, if many of the Company’s lenders are unwilling or unable to provide additional financing, the Company could be forced to sell itsInvestment Securities at an inopportune timewhen prices are depressed. The Company does not anticipate having difficulty converting its assets to cash or extending financing terms due to the fact that its Agency mortgage-backed securities and Agency debentures have an actual or implied “AAA” rating and principal payment is guaranteed by Freddie Mac, Fannie Mae, or Ginnie Mae. Counterparty Credit Risk – The Company is exposed to risk of loss if an issuer or a counterparty fails to perform its obligations under contractual terms. The Company has established policies and procedures for mitigating credit risk, including reviewing and establishing limits for credit exposure, limiting transactions with specific counterparties, maintaining qualifying collateral and continually assessing the creditworthiness of counterparties. Repurchase Agreements - The Company finances the acquisition of a significant portion of its Agency mortgage-backed securities with repurchase agreements. The Company examines each of the specified criteria in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 860, Transfers and Servicing, at the inception of each transaction and has determined that each of the financings meet the specified criteria in this guidance. None of the Company’s repurchase agreements are accounted for as components of linked transactions. As a result, the Company separately accounts for the financial assets and related repurchase financings in the accompanying consolidated financial statements. Reverse repurchase agreements and repurchase agreements with the same counterparty and the same maturity are presented net in the Consolidated Statements of Financial Condition when the terms of the agreements permit netting. The Company reports cash flows on repurchase agreements as financing activities in the Consolidated Statements of Cash Flows. The Company reports cash flows on repurchase agreements entered into by RCap and Shannon as operating activities in the Consolidated Statements of Cash Flows. Convertible Senior Notes –The Company records the 4% Convertible Senior Notes and 5% Convertible Senior Notes (collectively, the “Convertible Senior Notes”) at their contractual amounts, adjusted by the effects of a beneficial conversion feature and a contingent beneficial conversion feature (collectively, the “Conversion Features”).This Conversion Features’ intrinsic value is included in “Additional paid-in capital” on the Company’s Consolidated Statements of Financial Condition and reduces the recorded liability amount associated with the Convertible Senior Notes. The Convertible Senior Notes have a conversion price adjustment feature that is evaluated at the time of the conversion price adjustment.A contingent beneficial conversion feature may be recognized as a result of adjustments to the conversion price for dividends declared.The Company determined the intrinsic value of a contingent beneficial conversion feature on its 4% Convertible Senior Notes. Income Taxes - The Company has elected to be taxed as a REIT and intends to comply with the provisions of the Code, with respect thereto.Accordingly, the Company will not be subjected to federal income tax to the extent of its distributions to shareholders and as long as certain asset, income and stock ownership tests are met.The Company and its direct and indirect subsidiaries, FIDAC, Merganser and RCap, have made separate joint elections to treat these subsidiaries as taxable REIT subsidiaries.As such, each of the taxable REIT subsidiaries are taxable as a domestic C corporation and subject to federal, state and local income taxes based upon their taxableincome.FIDAC Europe was located in Europe and was not required to pay United States income taxes.FIDAC Europe was sold by the Company in December 2012. 9 The provisions of FASB ASC 740, Income Taxes, clarify the accounting for uncertainty in income taxes recognized in financial statements and prescribe a recognition threshold and measurement attribute for tax positions taken or expected to be taken on a tax return. ASC 740 also requires that interest and penalties related to unrecognized tax benefits be recognized in the financial statements. The Company does not have any unrecognized tax benefits that would affect its financial position.Thus, no accruals for penalties and interest were necessary as of March 31, 2013. Goodwill and Intangible Assets - The Company’s acquisitions of FIDAC and Merganser and FIDAC Europe’s acquisition of certain assets were accounted for using the acquisition method.Under the acquisition method, net assets and results of operations of acquired companies are included in the consolidated financial statements from the date of acquisition. The costs of FIDAC and Merganser were allocated to the assets acquired, including identifiable intangible assets and the liabilities assumed based on their estimated fair values at the date of acquisition. The excess of purchase price over the fair value of the net assets acquired was recognized as goodwill.In addition, FIDAC Europe acquired a customer relationship after its formation. Goodwill and intangible assets are periodically (but not less frequently than annually) reviewed for potential impairment.Intangible assets with an estimated useful life are amortized over the expected life. During the quarters ended March 31, 2013 and 2012, there were no impairment losses recognized related to goodwill and intangible assets. Stock Based Compensation - The Company is required to measure and recognize in the consolidated financial statements the compensation cost relating to share-based payment transactions. The Company recognizes compensation expense on a straight-line basis over the requisite service period for the entire award. Use of Estimates - The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.All assets classified as trading or available-for-sale and interest rate swaps are reported at their estimated fair value, based on market prices.The Company’s policy is to obtain fair values from one or more independent sources to compare to internal prices for reasonableness.Actual results could differ from those estimates. A Summary of Recent Accounting Pronouncements Follows: Presentation Balance Sheet (ASC 210) On December 23, 2011, FASB released ASU 2011-11 Balance Sheet: Disclosures about Offsetting Assets and Liabilities.Under this update, the Company will be required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and transactions subject to an agreement similar to a master netting arrangement.The scope would include derivatives, sale and repurchase agreements and reverse sale and repurchase agreements and securities borrowing and securities lending arrangements.This disclosure is intended to enable financial statement users to understand the effect of such arrangements on the Company’s financial position.In January 2013, FASB released ASU 2013-01 Balance Sheet: Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, which served solely to clarify the scope of financial instruments included in ASU 2011-11 as there was concern about diversity in practice.The objective of these updates is to support further convergence of US GAAP and IFRS requirements.The updates are effective for annual reporting periods beginning on or after January 1, 2013 and did not have a significant impact on the consolidated financial statements. Comprehensive Income (ASC 220) On December 23, 2011, the FASB issued ASU 2011-12, Comprehensive Income: Deferral of Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income In ASU No. 2011-05, which defers those changes in ASU 2011-05 that relate to the presentation of reclassification adjustments out of accumulated OCI.This was done to allow the FASB time to re-deliberate the presentation on the face of the financial statements the effects of reclassifications out of accumulated OCI on the components of net income and OCI.No other requirements under ASU 2011-05 are affected by ASU 2011-12.FASB tentatively decided not to require presentation of reclassification adjustments out of accumulated other comprehensive income on the face of the financial statements and to propose new disclosures instead. 10 In February 2013, the FASB issued ASU 2013-02 Comprehensive Income: Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.This update addresses the disclosure issue left open at the deferral under ASU 2011-12.This update requires the provision of information about the amounts reclassified out of accumulated OCI by component. In addition, it requires presentation, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated OCI by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, a cross-reference must be provided to other disclosures required under U.S. GAAP that provide additional detail about those amounts.This update is effective for reporting periods beginning after December 15, 2012.Adoption of ASU 2013-02 did not have a significant impact on the consolidated financial statements. Broad Transactions Financial Services – Investment Companies (ASC 946) In October 2011, the FASB issued a proposed ASU 2011-20, Financial Services-Investment Companies: Amendments to the Scope, Measurement, and Disclosure Requirements, which would amend the criteria in ASC 946 for determining whether an entity qualifies as an investment company.As proposed, this ASU would affect the measurement, presentation and disclosure requirements for Investment Companies, as defined, amend the investment company definition in ASC 946, and remove the current exemption for Real Estate Investment Trusts from this topic.If promulgated in its current form, this proposal may result in a material modification to the presentation of the Company’s consolidated financial statements. On December 12, 2012, the FASB agreed that the accounting for real estate investments should be considered in a second phase of the Investment Companies project and that all REITs should be exempted from conclusions reached in phase I of the project.The FASB has not yet agreed on the scope of phase II of the project. The Company is monitoring developments related to this proposal and is evaluating the effects it would have on the Company’s consolidated financial statements. 11 2.AGENCY MORTGAGE-BACKED SECURITIES The following tables present the Company’s available-for-sale Agency mortgage-backed securities portfolio as of March 31, 2013 and December 31, 2012 which were carried at their fair value: March 31, 2013 Freddie Mac Fannie Mae Ginnie Mae Total Mortgage- Backed Securities (dollars in thousands) Agency mortgage-backed securities, par value $ Unamortized discount ) Unamortized premium Amortized cost Gross unrealized gains Gross unrealized losses ) Estimated fair value $ Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Estimated Fair Value (dollars in thousands) Adjustable rate $ $ $ ) $ Fixed rate ) Total $ $ $ ) $ December 31, 2012 Freddie Mac Fannie Mae Ginnie Mae Total Mortgage- Backed Securities (dollars in thousands) Agency mortgage-backed securities, par value $ Unamortized discount ) Unamortized premium Amortized cost Gross unrealized gains Gross unrealized losses ) Estimated fair value $ Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Estimated Fair Value (dollars in thousands) Adjustable rate $ $ $ ) $ Fixed rate ) Total $ $ $ ) $ 12 Actual maturities of Agency mortgage-backed securities are generally shorter than stated contractual maturities because actual maturities of Agency mortgage-backed securities are affected by the contractual lives of the underlying mortgages, periodic payments and prepayments of principal.The following table summarizes the Company’s Agency mortgage-backed securities as of March 31, 2013 and December 31, 2012, according to their estimated weighted-average life classifications: March 31, 2013 December 31, 2012 Weighted-Average Life Fair Value Amortized Cost Fair Value Amortized Cost (dollars in thousands) Less than one year $ Greater than one year through five years Greater than five years through ten years Greater than 10 years Total $ The weighted-average lives of the Agency mortgage-backed securities at March 31, 2013 and December 31, 2012 in the table above are based upon data provided through subscription-based financial information services, assuming constant principal prepayment rates to the reset date of each security.The prepayment model considers current yield, forward yield, steepness of the yield curve, current mortgage rates, mortgage rate of the outstanding loans, loan age, margin, volatility, and other factors.The actual weighted average lives of the Agency mortgage-backed securities could be longer or shorter than estimated. The following table presents the gross unrealized losses and estimated fair value of the Company’s Agency mortgage-backed securities by length of time that such securities have been in a continuous unrealized loss position at March 31, 2013 and December 31, 2012. Unrealized Loss Position For: (dollars in thousands) Less than 12 Months 12 Months or More Total Estimated Fair Value Unrealized Losses Number of Securities Estimated Fair Value Unrealized Losses Number of Securities Estimated Fair Value Unrealized Losses Number of Securities March 31, 2013 $ $ ) $ $ ) 31 $ $ ) December 31, 2012 $ $ ) $ $ ) 39 $ $ ) The decline in value of these securities is solely due to market conditions and not the quality of the assets.Substantially all of the Agency mortgage-backed securities are “AAA” rated or carry an implied “AAA” rating.The investments are not considered to be other-than-temporarily impaired because the Company currently has the ability and intent to hold the investments to maturity or for a period of time sufficient for a forecasted market price recovery up to or beyond the cost of the investments, and it is not more likely than not that the Company will be required to sell the investments before recovery of the amortized cost bases, which may be maturity.Also, the Company is guaranteed payment of the principal amount of the securities by the respective issuing government agency. During the quarter ended March 31, 2013, the Company sold $16.3 billion of Agency mortgage-backed securities, resulting in a net realized gain of $182.8 million.During the quarter ended March 31, 2012, the Company sold $5.1 billion of Agency mortgage-backed securities, resulting in a net realized gain of $80.3 million. Average cost is used as the basis on which the realized gain or loss on sale is determined. Agency interest-only mortgage-backed securities represent the right to receive a specified portion of the contractual interest flows of the underlying unamortized principal balance of specific Agency mortgage-backed securities.As of March 31, 2013, Agency interest-only mortgage-backed securities had net unrealized losses of $64.5 million (consisting of net unrealized losses of $86.5 million included in accumulated deficit and net unrealized gains of $21.9 million included in other comprehensive income) and an amortized cost of $807.1 million. 13 3. INVESTMENTS IN AFFILIATES, AVAILABLE-FOR-SALE EQUITY SECURITIES Substantially all of the Company’s available-for-sale equity securities are shares of Chimera Investment Corporation (“Chimera”) and CreXus and are reported at fair value.The Company owned approximately 45.0 million shares of Chimera at a fair value of approximately $143.5 million at March 31, 2013 and approximately 45.0 million shares of Chimera at a fair value of approximately $117.4 million at December 31, 2012.At March 31, 2013 and December 31, 2012, the investment in Chimera had an unrealized gain of $4.6 million and an unrealized loss of $21.5 million, respectively. The Company owned approximately 9.5 million shares of CreXus at a fair value of approximately $124.1 million at March 31, 2013 and approximately 9.5 million shares of CreXus at a fair value of approximately $116.7 million at December 31, 2012.At March 31, 2013 and December 31, 2012, the investment in CreXus had an unrealized loss of $1.4 million and an unrealized loss of $8.7 million, respectively. The Company has evaluated the near-term prospects of its investment in affiliates in relation to the severity and length of time of the impairment.Based on this evaluation, management has determined that its investment in affiliates is not considered to be other-than-temporarily impaired as of March 31, 2013 and December 31, 2012 as the Company has the intent and ability to retain its investments for a period of time sufficient to allow for any anticipated recovery in market value. 4.GOODWILL At March 31, 2013 and December 31, 2012 goodwill totaled $55.4 million.Merganser’s prior owners received an additional payment of $13.4 million during the year ended December 31, 2012 relating to earn-out provisions in the merger agreement. This amount was recorded as additional goodwill. 5.FAIR VALUE MEASUREMENTS The Company follows fair value guidance in accordance with U.S.GAAP to account for its financial instruments.The Company categorizes its financial instruments, based on the priority of the inputs to the valuation technique, into a three-level fair value hierarchy.The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level1) and the lowest priority to unobservable inputs (Level3).If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. Financial assets and liabilities recorded at fair value on the Consolidated Statements of Financial Condition or disclosed in the related notes are categorized based on the inputs to the valuation techniques as follows: Level 1– inputs to the valuation methodology are quoted prices (unadjusted) for identical assets and liabilities in active markets. Level 2 – inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 – inputs to the valuation methodology are unobservable and significant to overall fair value. Agency mortgage-backed securities, Agency debentures and interest rate swaps are valued using quoted prices, including dealer quotes, or internally estimated prices for similar assets.The Company incorporates common market pricing methods, including a spread measurement to the Treasury curve as well as underlying characteristics of the particular security including coupon, periodic and life caps, rate reset period and expected life of the security in its estimates of fair value. Management reviews the fair values generated by the model to determine whether prices are reflective of the current market. Management indirectly corroborates its estimates of the fair value using pricing models by comparing its results to independent prices provided by dealers in the securities and/or third party pricing services. Certain liquid asset classes, such as Agency fixed-rate pass-throughs, may be priced using independent sources such as quoted prices for TBA securities. 14 The Agency mortgage-backed securities market is considered to be an active market such that participants transact with sufficient frequency and volume to provide transparent pricing information on an ongoing basis. The liquidity of the Agency mortgage-backed securities market and the similarity of the Company’s securities to those actively traded enable the Company to observe quoted prices in the market and utilize those prices as a basis for formulating fair value measurements. Consequently, the Company has classified Agency mortgage-backed securities as Level 2 inputs in the fair value hierarchy. The fair value of U.S. Treasury securities and investments in affiliates are based on quoted prices in active markets. Level 1 Level 2 Level 3 At March 31, 2013 (dollars in thousands) Assets: U.S. Treasury Securities $ $
